UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS California Tax-Free Income Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 93.2% California 90.1% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2014, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, 5.0%, 4/1/2031 California, Center Unified School District, Series C, Zero Coupon, 9/1/2014, INS: NATL California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Higher Education Revenue, Educational Facilities Authority, University of San Diego, Zero Coupon, 10/1/2014, INS: AMBAC California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Metropolitan Water District of Southern California, Series B, 0.15% *, 7/1/2028, SPA: Landesbank Hessen-Thuringen California, Napa Valley Unified School District, Election of 2006: Series A, Zero Coupon, 8/1/2027 Series A, Zero Coupon, 8/1/2028 Series A, Zero Coupon, 8/1/2029 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, Senior Care Revenue, Statewide Community Development Authority, ETM, 5.6%, 11/15/2013 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems: Series AJ, 5.0%, 12/1/2035 Series AH, 5.25%, 12/1/2035 California, State General Obligation: 5.0%, 2/1/2033 5.25%, 9/1/2030 5.25%, 9/1/2032 5.25%, 10/1/2032 5.25%, 4/1/2035 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Health Facilities Financing Authority Revenue, Scripps Health, Series A, 5.0%, 11/15/2032 California, State Housing Finance Agency, Multi-Family Housing Revenue: Series D, 0.15% *, 2/1/2031 Series B, 0.15% *, 2/1/2035, LOC: Fannie Mae California, State Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co., Series D, 0.13% *, 12/1/2016, LOC: Sumitomo Mitsui Banking California, State Kindergarten: Series A1, 0.16% *, 5/1/2034, LOC: Citibank NA Series A4, 0.16% *, 5/1/2034, LOC: Citibank NA California, State Pollution Control Financing Authority, Exempt Facilities, ExxonMobil Project, Exxon Capital Ventures, Inc., AMT, 0.14% *, 12/1/2029, GTY: Exxon Mobil Corp. California, State Public Works Board, Lease Revenue, Capital Projects: Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Mental Health, Series A, 5.5%, 6/1/2022 California, State University Revenue: Series A, 5.0%, 11/1/2037 Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, Los Angeles County Museum Art, Series A, 0.16% *, 12/1/2037, LOC: Union Bank NA California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Health Facility, Community Hospital Monterey Peninsula, Series B, 0.15% *, 6/1/2033, LOC: U.S. Bank NA California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation Hospitals, Series A, 5.0%, 4/1/2042 California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Statewide Communities Development Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2041 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Birchcrest Apartments, Series S, AMT, 0.2% *, 8/1/2032, LOC: U.S. Bank NA California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carlsbad, CA, School District General Obligation, Unified School District, Zero Coupon, 11/1/2018, INS: FGIC, NATL Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Corona-Norco, CA, Sales & Tax Revenue, Unified School District Public Financing Authority, Series A, 5.75%, 9/1/2014, INS: NATL Covina, CA, Redevelopment Agency, Multi-Family Housing Revenue, ShadowHills Apartments, Inc., Series A, 0.18% *, 12/1/2015, LIQ: Fannie Mae Dry Creek, CA, School District General Obligation, Joint Elementary School District: Series A, Zero Coupon, 8/1/2021, INS: AGMC Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC Encinitas, CA, State General Obligation, Unified School District, Zero Coupon, 8/1/2017, INS: NATL Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL Zero Coupon, 5/1/2016, INS: NATL ETM, Zero Coupon, 11/1/2017, INS: NATL Zero Coupon, 11/1/2018, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill, CA, Toll Road Revenue, Eastern Corridor Agency: Zero Coupon, 1/15/2017, INS: NATL Zero Coupon, 1/15/2018, INS: NATL Zero Coupon, 1/15/2025 5.8%, 1/15/2020, INS: NATL 5.875%, 1/15/2026 Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Foothill-De Anza Community College District, CA, Capital Appreciation, Zero Coupon, 8/1/2016, INS: NATL Fresno, CA, School District General Obligation, Unified School District, Series C, 5.9%, 2/1/2017, INS: NATL Healdsburg, CA, School District General Obligation, Unified School District, Zero Coupon, 7/15/2014, INS: FGIC, NATL Las Virgenes, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 11/1/2013, INS: NATL Long Beach, CA, Community College District, Election of 2008, Series B, 5.0%, 8/1/2039 (a) Long Beach, CA, Unified School District, 5.0%, 8/1/2032 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series B, 5.0%, 7/1/2038 Los Angeles, CA, Department of Water & Power, Waterworks Revenue: Series A, 5.0%, 7/1/2036 Series B, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2041 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: FGIC, NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Lucia Mar, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Merced, CA, School District General Obligation, High School District: Series A, Zero Coupon, 8/1/2014, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Modesto, CA, General Obligation Lease, Community Project, Series A, 5.6%, 11/1/2014, INS: AMBAC Mount Diablo, CA, Unified School District, Election of 2010, Series E, 5.0%, 6/1/2037 Murrieta Valley, CA, General Obligation, Unified School District: Series A, Zero Coupon, 9/1/2016, INS: FGIC, NATL 5.0%, 9/1/2026, INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Northern California, Power Agency, Hydroelectric Project No. 1, Series A, 5.0%, 7/1/2031 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA: Series P, AMT, 5.0%, 5/1/2031 Series P, AMT, 5.0%, 5/1/2033 Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Financing Authority Revenue, Series A, 5.0%, 8/1/2027, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: FGIC, NATL Riverside County, CA, Hospital & Healthcare Revenue, Asset Leasing Corp.: Zero Coupon, 6/1/2015, INS: NATL Zero Coupon, 6/1/2016, INS: NATL Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.85% **, 6/1/2039, INS: FGIC, NATL Sacramento, CA, Electric Revenue, Municipal Utility District: Series U, 5.0%, 8/15/2026, INS: AGMC Series G, 6.5%, 9/1/2013, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority: Series A, 6.0%, 9/1/2013, INS: AGMC Series A, 6.0%, 9/1/2014, INS: AGMC Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2040 San Diego County, CA, Water Authority, Series B, 5.0%, 5/1/2031 San Diego, CA, Community College District, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Francisco, CA, Bay Area Rapid Transit District, Series A, 5.0%, 7/1/2036 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, Evergreen Community College District, Election of 2010: Series A, 5.0%, 8/1/2035 Series A, 5.0%, 8/1/2037 Series A, 5.0%, 8/1/2041 San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Leandro, CA, Unified School District, Election of 2006, Convertible Capital Appreciation, Series C, Step-up Coupon, 0% to 8/1/2026, 7.0% to 8/1/2039, INS: AGC San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 San Ysidro, CA, School District General Obligation, Prerefunded, 6.125%, 8/1/2021, INS: AMBAC Santa Ana, CA, Other General Obligation, Police Administration & Holding Facility, Series A, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Margarita/Dana Point, CA, Special Assessment Revenue, Improvement District Authority, Series B, 7.25%, 8/1/2013, INS: NATL Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Santa Rosa, CA, Wastewater Revenue, Series A, 5.0%, 9/1/2033 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: FGIC, NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 West Basin, CA, Municipal Water District Revenue, Series B, 5.0%, 8/1/2036 Puerto Rico 3.0% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $839,772,133) Municipal Inverse Floating Rate Notes (b) 14.9% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962, 144A, 13.583%, 4/1/2014, Leverage Factor at purchase date: 3 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 17.888%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 17.905%, 4/1/2014, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (c) Trust: California, State Community Center, Series 2008-1154, 144A, 9.22%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (c) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 12.778%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (c) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.84%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (c) Trust: California, University of California Revenues, Series 3368, 144A, 20.84%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (c) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.32%, 2/1/2017, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (c) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 17.81%, 1/1/2033, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (c) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 20.84%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.223%, 5/1/2028, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%,8/1/2032 (c) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.537%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (c) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.22%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Municipal Inverse Floating Rate Notes (Cost $131,173,195) % of Net Assets Value ($) Total Investment Portfolio (Cost $970,945,328) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of November 30, 2012. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2012. † The cost for federal income tax purposes was $791,405,489.At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $234,366,000.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $236,514,200 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,148,200. (a) When-issued security. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(d) $
